                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 TRACEY DAVID JOYNER                                                          CIVIL ACTION

 VERSUS                                                                          NO. 19-00731

 ROBERT C. TANNER, ET AL.                                                   SECTION: “F”(3)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s motion for voluntary dismissal, Rec. Doc. 5, is

GRANTED and that this civil action is DISMISSED WITHOUT PREJUDICE.

       New Orleans, Louisiana, this 14th            February
                                    _____ day of _______________, 2019.




                                            __________________________________________
                                                     MARTIN L.C. FELDMAN
                                                UNITED STATES DISTRICT JUDGE
